UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 07-4964



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


JOSHUA GERILL RICHARDSON,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. N. Carlton Tilley, Jr.,
District Judge. (1:06-cr-00477-NCT)


Submitted:   July 29, 2008                 Decided:   November 3, 2008


Before MOTZ and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, III, Federal Public Defender, William S. Trivette,
Assistant Federal Public Defender, Greensboro, North Carolina, for
Apellant. Michael A. DeFranco, Assistant United States Attorney,
Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Joshua Gerill Richardson appealed his convictions for

possession with intent to distribute cocaine base and possession of

a    firearm    by   a   convicted       felon    and   his   resulting     188-month

sentence.        On appeal, his attorney filed a brief pursuant to

Anders v. California, 386 U.S. 738 (1967), stating that there were

no    meritorious        issues    for    appeal,       but   questioning    whether

Richardson’s sentence was reasonable.                    The Government moved to

dismiss the appeal based on Richardson’s waiver of appellate rights

in his plea agreement.            We dismissed the appeal in part, including

the issue raised in the Anders brief, but we noted that the waiver

reserved Richardson’s right to appeal his sentence based on certain

enumerated claims.          Thus, we denied the motion to dismiss as to

these claims, permitting a pro se supplemental brief and Anders

review of any unwaived issues.              Richardson did not file a pro se

supplemental brief.

               In his plea agreement, Richardson agreed to waive certain

rights, including his

       right to appeal the conviction and whatever sentence is
       imposed on any ground . . . excepting the defendant’s
       right to appeal based upon grounds of (1) ineffective
       assistance of counsel, (2) prosecutorial misconduct not
       known to the defendant at the time of the defendant’s
       guilty plea, (3) a sentence in excess of the statutory
       maximum, and (4) a sentence based on an unconstitutional
       factor, such as race, religion, ethnic origin and gender.




                                          - 2 -
We have carefully reviewed the record, and we conclude that there

are no meritorious issues for appeal falling within Richardson’s

reserved rights of appeal.

            Accordingly, we affirm Richardson’s sentence. This court

requires that counsel inform his client, in writing, of his right

to petition the Supreme Court of the United States for further

review.     If the client requests that a petition be filed, but

counsel believes that such a petition would be frivolous, then

counsel   may   move    in   this    court    for   leave   to   withdraw     from

representation.       Counsel’s motion must state that a copy thereof

was served on the client.       We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before    the   court    and     argument   would    not   aid   the

decisional process.

                                                                        AFFIRMED




                                      - 3 -